Citation Nr: 0635851	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, NY.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD, but rather is 
currently diagnosed to have alcohol dependence in remission 
and depression, not otherwise specified, in remission.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in April 2000, prior to the initial AOJ decision on 
his claim.  Additionally, the veteran was sent VA's PTSD 
letter and PTSD Questionnaire in May 2001, also prior to the 
initial AOJ adjudication.  The veteran failed to respond to 
either letter.  Further notice was provided to the veteran in 
December 2005.  These letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claim was readjudicated in May 2006 after 
providing the veteran with sufficient time to respond to all 
notices.  Thus the Board finds that the late timing of 
complete notice is nonprejudicial error as the veteran has 
been afforded appropriate notice and subsequent adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
May 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
September 1998 through June 2005.  The veteran did not 
identify any private medical treatment records although asked 
to do so.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  Since the last adjudication in May 
2006, he has not identified any additional evidence.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical 
examination has not been provided to the veteran because 
there is no medical evidence indicating that the veteran has 
the disability for which he is seeking service connection.  
Thus VA is not required to provide an examination.  See 
38 C.F.R. § 3.159(c)(4)(i)(a) (2006). 

The Board finds that VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran filed his claim for PTSD in October 2000 stating 
that he was beaten weekly while in boot camp by one of his 
junior drill instructors.  The veteran was sent a PTSD letter 
in May 2001 explaining what evidence was necessary to 
establish a claim for PTSD.  Also enclosed with the letter 
was VA's PTSD questionnaire.  The veteran has failed to 
complete that questionnaire or provide VA with any further 
detail of his stressors.  Thus VA has not been able to 
attempt to verify his claimed stressor.

Verification of a stressor, however, is not necessary in this 
case because the medical evidence fails to establish that the 
veteran has a current diagnosis of PTSD.  VA treatment 
records from the VA Medical Center (VAMC) in Northport, New 
York, show the veteran was treated by Psychology on an 
outpatient basis for a depressive disorder.  In October 2000, 
the veteran was admitted as a psychiatric inpatient.  The 
discharge summary shows the veteran had agreed to an 
inpatient admission for detoxification from substances and to 
adjust his antidepressant regimen.  His discharge diagnosis 
was major depressive disorder, rule out substance-induced 
mood disorder, and polysubstance dependence.  

In his substantive appeal filed in February 2004, however, 
the veteran claimed that he was currently being treated at 
the VAMC in West Palm Beach, Florida, for his PTSD.  In April 
2006, the Board remanded the veteran's claim for additional 
development to obtain those treatment records.  

VA Mental Hygiene Clinic treatment records from the West Palm 
Beach VAMC were obtained for the period of November 2003 
through June 2005.  The veteran was initially seen in Mental 
Hygiene Clinic Triage on November 3, 2003 with complaints of 
thoughts of feeling useless, worthless and depressed about 
medical and financial issues that were overwhelming him.  He 
reported feeling stuck and not wanting to be around people.  
The treatment note does not indicate that he reported having 
any PTSD symptoms such as anger, hypervigilence, intrusive 
thoughts, nightmares, flashbacks, irritability, emotional 
lability, increased startle reflex or being on guard.  He 
was, however, provided a PTSD Consult on November 4, 2003.  
This note, however, does not actually indicate a diagnosis of 
PTSD.  The veteran must have been admitted into the 
psychiatric unit as the next note is a Psychiatry Inpatient 
Note dated November 7, 2003.  This treatment note indicates 
that the veteran's admission was due to suicidal and 
homicidal ideations rather than symptoms of PTSD.  His Axis I 
diagnosis was major depressive, single episode, chronic, 
mild, improved; alcohol dependence, in full sustained 
remission; opiate abuse - rule out dependence; Benzodiazepine 
abuse - rule out dependence; and panic disorder without 
agoraphobia, currently in remission.

His next treatment was not until May 5, 2004 when the veteran 
was seen for a substance abuse consult.  During the consult, 
he denied significant PTSD symptoms.  The diagnosis was again 
major depressive disorder, alcohol dependence in full 
sustained remission, and panic disorder without agoraphobia 
in remission.  A June 11, 2004 PTSD Note indicates that the 
veteran was seen for individual therapy.  The note indicates 
that the veteran's medical record had been reviewed and it 
was determined that a PTSD treatment plan was not applicable.  

At supportive therapy in the Mental Hygiene Clinic in 
November 2004 and June 2005, the veteran reported depressive 
and anxiety symptoms but failed to report any PTSD symptoms.  
His diagnosis was alcohol dependence in remission and 
depression, not otherwise specified.  

Thus, although it appears some of the veteran's treatment 
notes are headed as PTSD consults or notes, the veteran 
clearly has not been diagnosed to have PTSD.  In fact, he has 
denied any of the symptoms of PTSD.    

Thus the preponderance of the evidence is against the 
veteran's claim for PTSD because there is no evidence that he 
currently has PTSD.  The benefit of the doubt doctrine, 
therefore, does not apply, and the veteran's appeal must be 
denied.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


